t c summary opinion united_states tax_court ruth real petitioner v commissioner of internal revenue respondent docket no 30651-08s filed date ruth real pro_se derek p richman for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable 1unless otherwise indicated subsequent section references are to the internal continued by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined the following deficiencies in addition_to_tax and penalties with respect to petitioner’s federal_income_tax year deficiency sec_6651 sec_6662 addition_to_tax penalty dollar_figure big_number --- dollar_figure dollar_figure after concessions the issues for decision are as follows whether certain deposits made into petitioner’s bank accounts represent income that she failed to report on her federal_income_tax returns for the years in issue whether petitioner’s pro_rata share of income from an s_corporation should be increased by dollar_figure and dollar_figure for and respectively as a result of disallowed deductions claimed by the s_corporation whether for petitioner is liable for a sec_6651 addition_to_tax and whether continued revenue code of as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure 2for both years in issue petitioner concedes that her correct filing_status is married_filing_separately and that she is not entitled to an earned_income_credit petitioner is liable for a sec_6662 accuracy-related_penalty for either year in issue background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in florida at all times relevant to this proceeding petitioner provided services to nations business center inc nations both as an employee and as an independent_contractor the distinction between the two employment relationships that petitioner shared with nations is less than clear she prepared tax returns and represented nations’ clients in tax audits in both capacities and routinely drove to meet with nations’ clients in order to do so petitioner’s compensation from nations included an allowance for automobile expenses at the same time petitioner was providing services to nations she was performing similar services to her own clients through ruth real associates inc rraa an s_corporation organized years earlier and owned entirely by petitioner at all times relevant here by order dated date issued by the u s district_court for the southern district of florida nations rraa and petitioner were permanently enjoined from violating various provisions of the internal_revenue_code relating to the tax_return preparation services each was offering to clients neither petitioner nor anyone else maintained formal accounting_records for rraa that show rraa’s income or expenses for either year in issue for each year in issue rraa filed a form_1120s u s income_tax return for an s_corporation s_corporation return that petitioner had prepared the s_corporation return shows a dollar_figure loss the s_corporation return shows net_income of dollar_figure the amount of the loss and the amount of the net_income take into account the following expense dollar_figure --- interest_deduction vehicle deduction big_number dollar_figure vehicle insurance deduction big_number big_number the deductions listed above are attributable to an automobile petitioner owned as best we can determine from the record the amount shown as an interest_deduction relates to interest_paid on the loan petitioner incurred to purchase the automobile for each year in issue the amount shown as vehicle deduction is the amount of principal that petitioner paid on the loan we suspect that for the amount includes both principal and interest and the amount shown for insurance relates to the amount petitioner paid to insure the car the s_corporation returns each include a schedule l balance sheets per books on the schedule l included with rraa’s return the line designated loans from shareholders shows dollar_figure as the beginning balance and dollar_figure as the ending balance during the years in issue petitioner maintained the following bank accounts bank accounts year bank account no ending washington mutual bank washington mutual bank suntrust bank deposits made into the bank accounts during totaled dollar_figure deposits made into the bank accounts during totaled dollar_figure petitioner prepared her and federal_income_tax returns both returns include a schedule_k-1 shareholder’s share of income credits deductions etc issued by rraa for the schedule_k-1 shows dollar_figure as petitioner’s pro_rata share of rraa’s net_operating_loss and that amount is taken into account in the computation of the adjusted_gross_income shown on petitioner’s return for the schedule_k-1 shows dollar_figure as petitioner’s pro_rata share of rraa’s net_income and that amount is taken into account in the computation of the adjusted_gross_income shown on petitioner’s return some of the adjustments made in the notice have been agreed to between the parties or conceded by one or the other of them and other adjustments are computational those adjustments will not be discussed the deficiency for each year results from adjustments increases to petitioner’s taxable_income pursuant to the bank_deposits indirect method of income determination and an increase to petitioner’s pro_rata share of income from rraa because of respondent’s disallowances of the above-listed deductions claimed on the s_corporation returns i omitted income adjustments--bank deposits discussion sec_6001 requires a taxpayer to maintain sufficient records to allow the determination of the taxpayer’s correct_tax liability 92_tc_661 petitioner failed to do so for both years in issue when a taxpayer fails to keep adequate books_and_records the commissioner is authorized to determine the existence and amount of the taxpayer’s income by any method that clearly reflects income see sec_446 petzoldt v commissioner t c pincite the commissioner’s reconstruction of a taxpayer’s income need only be reasonable in the light of all surrounding facts and circumstances petzoldt v commissioner t c pincite citing 54_tc_1530 and 40_tc_30 the bank_deposits method one of several indirect methods of reconstructing a taxpayer’s income commonly used by the commissioner has long been sanctioned by the courts 64_tc_651 aff’d 566_f2d_2 6th cir bank_deposits constitute prima facie evidence of income 87_tc_74 see also 102_tc_632 the bank_deposits method assumes that all of the deposits into a taxpayer’s account are taxable_income unless the taxpayer can show that the deposits are not taxable see clayton v commissioner t c pincite see also 335_f2d_671 5th cir the commissioner need not show a likely source of the income when using the bank_deposits method but the commissioner must take into account any nontaxable items or deductible expenses of which the commissioner has knowledge see price f 2d pincite clayton v commissioner t c pincite- respondent now concedes that deposits totaling dollar_figure for and dollar_figure for are from nontaxable sources because petitioner and rraa failed to keep adequate books_and_records during the years in issue we find that respondent’s reliance upon the bank_deposits method to determine her income for each year was reasonable furthermore petitioner does not so much dispute respondent’s reliance upon the bank_deposits method to determine her income for each year in issue as the alleged failure of respondent’s analysis to take into account certain deposits from nontaxable sources calling our attention to specific deposits she claims that each deposit represents either a reimbursement for car payments and other expenses she paid on behalf of her stepson a reimbursement from her husband for family_expenses she paid a gift a loan repayment from rraa an employee_business_expense reimbursement from nations or a small deposit from other sources as more fully explained below we agree with respect to certain deposits and disagree with respect to others a reimbursements from petitioner’s stepson petitioner claims that during the two years at issue deposits that total dollar_figure--dollar_figure in cash and the balance by check--are attributable to amounts paid to her by her stepson according to petitioner she financed the purchase of a ford mustang titled in her name but used by him according to petitioner she made the monthly car payments and paid his car insurance and cell phone expenses he then reimbursed her each month or so for those amounts in support of her claim that the deposited amounts were loan repayments and not income petitioner submitted to the court a letter from her stepson stating that petitioner paid dollar_figure a month or more towards car insurance and cell phone expenses on his behalf a ledger titled ruth paid on behalf of her stepson monthly invoices from southern star insurance agency inc an installment_agreement for the purchase of a ford mustang an account transcript from ford credit showing monthly payments of dollar_figure petitioner made and canceled checks showing monthly payments petitioner made to ford credit and southern star insurance agency inc petitioner contends that most of the reimbursements she received from her stepson were made in cash because her stepson didn’t trust banks dealing in cash of course only increases the need for adequate recordkeeping and petitioner’s casual recordkeeping practices provide only some support for her claim a review of the bank account statements shows irregular amounts and or intervals with respect to certain of the deposits that petitioner claims are reimbursements from her stepson on the other hand the pattern of some deposits supports her claim taking those deposits into account we find that deposits of dollar_figure in and dollar_figure in are from nontaxable sources as claimed by petitioner and those amounts should be added to the amounts respondent conceded as deposits from nontaxable sources for each year in issue b reimbursements from petitioner’s husband petitioner claims that certain deposits that total dollar_figure for and are from her husband according to petitioner she paid various family living_expenses and her husband reimbursed her either by check or in cash for his share of those expenses according to petitioner she deposited these reimbursements in one or the other of her bank accounts the record shows that checks totaling dollar_figure dollar_figure for and dollar_figure for from petitioner’s husband were deposited into one or the other of petitioner’s bank accounts we accept her explanation with respect to deposits evidenced by a check from her husband we reject her explanation with respect to cash deposits claimed to be from the same source accordingly dollar_figure for and dollar_figure for should be added to the amounts respondent conceded as deposits from nontaxable sources for each of those years c gifts petitioner claims that some of the deposits in dispute that is a total of dollar_figure for and are not from taxable sources according to petitioner these deposits represent nontaxable gifts to petitioner in support of her claim petitioner submitted illegible copies of deposit items try as we might we are unable to decipher the information on the illegible copies consequently we find no support for petitioner’s claim that deposits totaling dollar_figure are from nontaxable sources and petitioner’s claim in that regard is rejected d loan repayments from rraa petitioner claims that deposits that total dollar_figure dollar_figure for and dollar_figure for represent repayments of principal for loans that she made to rraa the schedule l attached to rraa’s return as well as copies of checks in the record support her claim for that year consequently for dollar_figure should be added to the amount of deposits respondent concedes are from nontaxable sources the record does not otherwise support petitioner’s claim for e reimbursements from nations petitioner claims that deposits that total dollar_figure for and are employee_business_expense reimbursements from nations the only evidence in the record to support her claim in this regard is her testimony which under the circumstances we are hardly bound to accept see tokarski v commissioner t c pincite accordingly petitioner’s claim that certain of the deposits represent nontaxable employee_business_expense reimbursements is rejected f deposits from other sources petitioner offers a variety of nontaxable sources for other deposits none of petitioner’s claims are supported by other evidence and none are persuasive ii pro_rata share of income from rraa petitioner’s pro_rata share of income from rraa increased as a result of the disallowance of deductions claimed on rraa’s returns for the years in issue the disallowed deductions are attributable to an automobile owned not by rraa but by petitioner rraa is obviously not entitled to claim a deduction for expenses if otherwise paid_or_incurred and otherwise deductible that were paid_or_incurred by its shareholder see 319_us_436 a corporation is a separate_entity from its shareholders for tax purposes furthermore there has been no showing that either the s_corporation or petitioner has satisfied the sec_274 substantiation requirements with respect to deductions for these expenses see sec_274 sec_280f respondent’s adjustments increasing petitioner’s pro_rata share of rraa income are sustained iii sec_6662 penalties and sec_6651 addition_to_tax although petitioner has not expressly conceded the sec_6651 addition_to_tax and the sec_6662 penalties she admitted at trial that any underpayment_of_tax required to be shown on her return for each year in issue is due to her negligence and she further agrees that her return was filed late furthermore petitioner did not argue that she acted with reasonable_cause and in good_faith with respect to the underpayment_of_tax required to be shown on her return for each year nor did she argue that her failure to timely file her return was due to reasonable_cause and not willful neglect see rule a 116_tc_438 under the circumstances we proceed as though petitioner has conceded these items and further discussion of the addition_to_tax and penalties would serve no meaningful purpose petitioner is liable for a sec_6662 penalty for each year and she is liable for a sec_6651 addition_to_tax for 3the parties stipulated that petitioner’s federal_income_tax return was due on date and filed on date the notice states that her return was due on date and filed on date we leave it to the parties to determine whether their stipulation or the notice accurately describes the filing history of petitioner’s return to reflect the foregoing decision will be entered under rule
